—In an action, inter alia, to recover damages pursuant to Real Property Law §§ 235-f and 223-b (1) (b), the plaintiff appeals from (1) a judgment of the Supreme Court, Dutchess County (LaCava, J.), entered July 22,1999 which, upon a jury verdict, is in favor of the defendants and against him dismissing the complaint, and (2) a judgment of the same court entered August 16, 1999, which is in favor of the defendants and against him awarding them costs, disbursements, and additional allowances in the sum of $720.
Ordered that the appeals are dismissed, with one bill of costs payable by the appellant.
The plaintiff failed to order and settle the transcript of the trial as required by CPLR 5525 (a). The record submitted by the plaintiff is insufficient for the purpose of reviewing the issues he raised and, therefore, the appeal must be dismissed (see, Meier v Meier, 204 AD2d 283; Matter of Nicoll, 191 AD2d 444, 446).
To the extent that the appellant seeks to raise issues regarding two orders of the Supreme Court, Dutchess County, dated September 29, 1999, and November 1, 1999, respectively, his claims are not properly before this Court as he did not take an appeal from either order (see, CPLR 5501 [a]; 5515). Bracken, Acting P. J., Goldstein, H. Miller and Feuerstein, JJ., concur.